Case: 18-13232   Date Filed: 04/15/2019     Page: 1 of 2


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13232
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:17-cr-00524-MHH-TMP-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

                                 versus

STEVEN WILLIAM PAGE,

                                                Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 15, 2019)

Before MARCUS, ROSENBUAM and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-13232    Date Filed: 04/15/2019   Page: 2 of 2


      John Douglas (“J.D.”) Lloyd, appointed counsel for Steven Page in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Page’s conviction and sentence are AFFIRMED.




                                         2